DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Reynolds et al. (US 3,932,313) and Yasui et al. (US 3,836,336).
	Regarding claim 1, Reynolds et al. discloses a continuous tubular reactor, comprising: a rotary reaction tube (9) having a reactant inlet and a product outlet, and containing a ceramic (tube, 9, is made of a ceramic material); a heating device (1) disposed outside the rotary reaction tube (9); and an angle adjuster (vertically adjustable support, 7) adjusting an angle of a rotation axis of the rotary reaction tube (9) relative to a reference (see Abstract; figure 1 and column 3, line 30 through column 6, line 57).
	Yasui et al. discloses a hopper (1) used to meter quantities into the interior space of a reaction vessel (2) (see figure 1 and column 9, lines 21-25).
	The prior art references fail to disclose or suggest a metered dose connected to the reactant inlet; and an angle adjuster adjusting an angle of a rotation axis of the rotary reaction tube relative to a reference and moving the metered dose relative to said reference.
	Claims 2-14 and 16-18 depend on claim 1.
	Claim 19 is drawn to a method, comprising an operation of: heat treating a reactive material using the continuous tubular reactor of claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 16, 2021, with respect to the objection of claim 1, the 102 (a)(1)/(a)(2) rejection of claims 1-2, 14, 16-20 and the 103(a) rejection of claims 3-13 have been fully considered and are persuasive.  The objection of claim 1, the 102 (a)(1)/(a)(2) rejection of claims 1-2, 14, 16-20 and the 103(a) rejection of claims 3-13 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bakaya et al. (US 9,624,439 B2) discloses a continuous tubular reactor, comprising: a rotary reaction tube (212) having a reactant inlet and a product outlet; a heating device (heating source) disposed outside the rotary reaction tube (212); and an angle adjuster (the reactor body is kept at an incline (214) which is off horizontal and between 0 and 30 degrees) adjusting an angle of a rotation axis of the rotary reaction tube (212) relative to a reference and moving the metered dose relative to said reference; the process monitor display (218) allows users to track each of the parameters; (218) can also include a controller which can either automatically adjust the parameters to ensure it remains within a targeted range (e.g. if the oil yield is low, the feed rate of the polymer containing materials can be slowed down), or can be manually altered by users (e.g. if more crude oil is desired, the user can 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774